Citation Nr: 1432701	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  13-18 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than January 10, 2007, for the grant of a total disability rating based on individual unemployablity (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).
The Veteran had active service from March 1958 to February 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran's entire claims file, to include the portions in the "Virtual VA" system and Veterans Benefits Management System (VBMS), has been reviewed.


FINDINGS OF FACT

1. The Veteran's formal claim for individual unemployablity was received by the Waco RO on October 18, 2005.

2. The Veteran was suspended from court security officer activities in December 2005 pending review of supplemental medical information by the United States Marshal Service of the Department of Justice.

3. After reviewing a letter provided by the Veteran's orthopedic surgeon, the Veteran was allowed to continue performing his duties as a court security officer until he was terminated on January 9, 2007. 

4. Prior to his termination on January 9, 2007, the Veteran reported that he was not given special accommodations due to his service-connected disabilities to perform his duties as a court security officer. 

5. The Veteran reported earnings of $43,573.90 in 2005 and $35,948.96 in 2006. 

6. The poverty threshold for a single person household in 2006 was $10,294.  

7. Prior to January 10, 2007, the Veteran was gainfully employed and received a salary far exceeding the poverty threshold level.

CONCLUSION OF LAW

The criteria for an effective date prior to January 10, 2007 for the grant of a TDIU due to service-connected disabilities have not been met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.159, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  The current claim for an earlier effective date arises from a decision granting the underlying benefit sought.  Once a claim is substantiated to this degree, additional notice under 38 U.S.C.A. § 5103A is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The duty to assist the Veteran has been satisfied in connection with the claim for an earlier effective date.  Relevant VA and private treatment records have been associated with the claims folder.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.  The Veteran was provided an opportunity to provide testimony at a Board hearing, but declined to do so in a May 2013 letter.  Therefore, it appears that there is no further assistance that would be reasonably likely to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A(a)(2). 

Entitlement to an Earlier Effective Date for a TDIU

The Veteran's claim for TDIU was granted in May 2011 Board decision and an effective date of January 10, 2007 was assigned by the RO in June 2011.  In January 2012, the Veteran (through his representative) stated that that he was entitled to an earlier effective date in October 2005 for his TDIU.  Upon review of the facts discussed below, the Board finds the Veteran was engaged in substantially gainful employment until January 9, 2007, therefore, the Veteran's claim for an effective date prior to January 19, 2007 must be denied. 

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of ... an original claim "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor." 38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean, except as otherwise provided, that the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.

All Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  Total disability will be considered to exist when there is presented any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340. 

If the schedular rating is less than total, a total disability evaluation can be based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher. 38 C.F.R. § 4.16. 

The Veteran submitted a formal claim for TDIU that was received by the RO on October 18, 2005.  As of August 18, 2004, the Veteran's service-connected disabilities included a right knee status post total knee replacement, rated as 30 percent disabling, and a left knee status post total knee replacement, rated as 30 percent disabling.  As his service-connected bilateral knee disabilities are considered one disability, the Veteran met the percentage requirements of § 4.16 and the schedular criteria.  Therefore, since the Veteran met the schedular criteria prior to his date of claim, he is entitled to an effective date of the receipt of the claim, October 18, 2005, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.

In order to be entitled to a TDIU, the record must also show that the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  38 C.F.R. § 4.16(a).  At the time of his application for TDIU, the Veteran was still working as a court security officer and was earning over $40,000 per year.  The Social Security Administration (SSA) provided reported earnings of $49,898.20 for 2004, $43,573.90 for 2005, and earnings of $35,948.96 from two different employers ($26,448.02 and $9,500.94) for 2006.  However, the Veteran's employment does not preclude the assignment of a TDIU if it can be established that the Veteran was engaged in "marginal employment."      

38 C.F.R. § 4.16 explains that marginal employment shall not be considered "substantially gainful employment."  Marginal employment is defined as employment where a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Id.; see also Faust v. West, 13 Vet. App. 342 (2000).  In 2006, the poverty threshold for one person was $10,294.  See U.S. Department of Commerce, Bureau of the Census, Poverty Thresholds, http://www.census.gov/hhes/www/poverty/data/threshld/; see also Smith v. Derwinski, 1 Vet. App. 235, 238 (1991) (Judicial notice may be appropriate for facts that are "not subject to reasonable dispute.").  The Veteran's earnings in the year after his application for TDIU ($35,948.96) were over three times the poverty threshold.  However, while the Veteran's income in 2005 and 2006 exceeded the poverty threshold, marginal employment may also be found in some cases when earned annual income exceeds the poverty threshold, such as cases where there is employment in a protected environment, such as a family business or sheltered workshop.  Id.  

The Board notes that the prior May 2011 Board decision granted TDIU based in part on review of the December 2005 letter reporting the Veteran was suspended from his position until deemed medically qualified and a February 2006 VA examination that indicates that bilateral knee pains had been interfering with the Veteran's essential duties (i.e. standing and running) as a security officer and concludes the Veteran was not employable for any kind of active jobs such as a security officer.  Even considering the limitations noted by the VA examiner, the record reflects that the Veteran remained employed until January 2007.

The Veteran contends, however, that he was terminated after his company changed ownership in 2006 and argues that his prior management was providing him a "sheltered" or protective work environment.  The Veteran also stated during the DRO hearing that "they were really cutting and hit hard on the physicals."  

Unfortunately, even after review of the facts in a light most beneficial to the Veteran, the Board does not find that the Veteran's position as a court security officer existed in a protected environment.  The Veteran has never asserted and the record does not reflect that his prior employers were direct family members.  

Additionally, the Board notes that the Veteran was not terminated until after three months of working for the new ownership that took over in October 2006.  Further, he also indicated that he may not have been terminated only due to his service-connected disabilities.  The Veteran further testified during the DRO hearing that "They were, uh, eliminating people because of hearing, um, so my eyesight problems and especially the hearing and, um, just all you know." 

Most importantly, the Board finds that the Veteran's statements contradict this theory that he worked in a sheltered environment.  

While the Veteran was suspended by the United States Marshal Service of the Department of Justice from court security officer activities in December 2005, the Veteran stated in his March 2007 NOD that his suspension was lifted upon receipt of a letter from his orthopedic surgeon.  The Veteran's own doctor provided a letter in December 2005, which stated that he had no problems or restrictions in the following functions: (1) attempting to subdue an attacking person, (2) physically controlling a violent crowd, (3) responding to an emergency with unplanned strenuous activity, or (4) sitting or standing in one position for at least two hours.  

Additionally, in a July 2007 DRO hearing, the Veteran stated that prior to his termination his employers were not providing him special accommodations to perform his job.  

DRO: Prior to the time that you left your position in court security, did [your employer] accommodate you in any way to perhaps make it easier because of your knee condition?

Veteran: No sir.

DRO: I mean, did they allow you to sit or take out of the ordinary rest breaks or anything like that?

Veteran: Well, we were allowed to, um, we had chairs there at the desk which we monitored everything on.  We could get up and move around there at the location.  We were authorized two fifteen minute breaks a day, one in the morning and one at night, and then in the afternoon we were allowed a thirty minute lunch break.

In short, during his July 2007 DRO hearing, the Veteran did not indicate that his work routine or that the expectations of his work substantially changed after the change in ownership.  Further, as noted-above, he stated that he was not provided special accommodations and that he only required standard breaks throughout the workday.  The Veteran has not provided any corroborating evidence that his employment from 2005 until 2007 was sheltered and in fact provided testimony that he received no special accommodations or treatment during that time period.  

Further, in April 2011, the Veteran's representative submitted the report of a vocational consultant.  This report indicates that the Veteran did complain of bilateral knee stiffness and soreness, especially when being on his feet, with an occasional "slipping out of the joint" of the right knee during a compensation and pension examination in April 2003.  The consultant also noted that the Veteran failed to meet the contract's medical and/or physical qualifications standards and firearms qualifications in December 2005.  Despite these findings, the vocational consultant stated that he believed that the Veteran's "symptoms have become progressively worse over time to the point of being unable to work other than in a very atypical work setting" such as his current part-time job.  The vocational consultant stated that the Veteran had functional and occupational impairment since at least 2003, but opined that the Veteran has been unable to secure or follow a substantially gainful occupation on a regular basis "since not being retained as a security guard by [his employer] in January 2007.

The Board finds the testimony of the Veteran and the report of the vocation expert particularly persuasive that the Veteran was able to follow a substantially gainful occupation until being terminated on January 9, 2007.  

The Board also notes that the Veteran is service-connected for a left shoulder condition, which is currently rated as 10 percent disabling.   While the Veteran's condition (that affects his non-dominant arm) may currently contribute to the Veteran's inability to participate a substantially gainful occupation, the Veteran was not service-connected for his left shoulder condition until after his current effective date for TDIU.  In an August 2008, rating decision the Veteran was granted an effective date of December 19, 2007 for service connection of his left arm disability.  The Veteran did not appeal the effective date of this award and it became final one year after the decision.  Therefore, the Board finds that the effects of this of condition on whether the Veteran was entitled to a TDIU prior to January 9, 2007 is moot because the Veteran was not service-connected for the condition prior to January 9, 2007.

As the Veteran was working at a job that made $43,573.90 in 2005 and $35,948.96 in 2006, which he indicates did not require special accommodations, the Board finds that it is factually ascertainable that the Veteran was able to engage in substantially gainful employment until he was terminated on January 9, 2007.  Under 38 C.F.R. § 3.400, the Veteran is entitled to an effective date of whichever is later between the receipt of the claim or the date entitlement arose.  As the Veteran was engaging in substantially gainful employment until January 9, 2007, entitlement to a TDIU did not arise until January 10, 2007.  Therefore, the Veteran is not entitled to an effective date prior to January 10, 2007. 


ORDER

An effective date earlier than January 10, 2007 for the grant of a TDIU is denied.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


